         Case: 3:20-cv-00109-GHD-JMV Doc #: 4 Filed: 04/15/20 1 of 1 PageID #: 29




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                       OXFORD DIVISION

REBECCA ANN MORGAN                                                                                          PLAINTIFF

VS.                                                                CIVIL ACTION: 3:20-cv-00109-GHD-JMV

DEBRA GILLEY, ET AL.                                                                                    DEFENDANTS

                                                         ORDER

         This matter is before the court to sua sponte order clarification regarding the defendants in this

case. Fed. R. Civ. P. 10(a) requires that the title of the complaint “must name all the parties.” However,

upon review of the complaint, its exhibits, and the motion to proceed in forma pauperis, the court

requires clarity regarding who the plaintiff intends to list as a defendant in this case.1 Therefore, in the

interest of both efficiency and justice, the court hereby orders the plaintiff to, within fourteen days

hereof, file an amended complaint listing in the caption/title each defendant against whom she desires

to pursue this action. Fed. R. Civ. P. 1; Fed. R. Civ. P. 8(e).

         SO ORDERED this, the 15th day of April, 2020.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE




1
  The caption of the complaint lists “Debra Gilley, David Burke, Lorrie Bowen, Blind Rehabilitation Center, U.S.
Department of Veterans Affairs, and Gulf Coast Veterans Health Care System. Doc. #1 at 1. The second page of the
complaint lists the above-named persons in addition to “James Leehan, HR Supervisor, Gulf Coast Veterans
Administration.” Doc. #1 at 2. The cover letter attached to the complaint appears only to list “Chief, Debra Gilley, Assistant
Chief David Burke, Supervisor, Lorrie Bowen” as defendants. Doc. #1-2 at 1. Finally, the pending [2] motion to proceed
in forma pauperis lists as a defendant only the U.S. Department of Veterans Affairs.
